Citation Nr: 0727689	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  94-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sickle cell disease 
including aggravation thereto.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1993 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the benefit 
sought on appeal.

In October 2006, the Board remanded the case for a video 
conference hearing before a Veterans Law Judge.  In June 
2007, the veteran provided testimony at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.



FINDINGS OF FACT

1.  The veteran's sickle cell disease is a hereditary 
condition that clearly and unmistakably existed prior to 
service and is not the result of a disease or injury during 
active service.

2.  The record fails to show clear and unmistakable evidence 
that active service did not aggravate the veteran's sickle 
cell condition.


CONCLUSIONS OF LAW

1.  The veteran's sickle cell disease clearly and 
unmistakably preexisted his entry into military service, 
thereby rebutting the presumption of soundness.  38 U.S.C.A. 
§§ 1110, 1132 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(b) 
(2006). 

2.  Sickle cell disease was aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1132, 1137, 1153 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
VA should make determinations based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel determined that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VA does not require 
the veteran to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Hereditary diseases which first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service may be considered 
service-connected.  VAOPGCPREC 82-90.  Therefore, the 
analysis for service connection for a hereditary disease is 
the same as for any nonhereditary disease.

The veteran seeks service connection for sickle cell disease, 
to include aggravation.

The veteran's April 1966 entrance examination does not show 
the presence of a chronic blood disorder.  After his 
separation from service, the veteran indicated that he 
experienced frequent leg and joint pain as a child.  These 
statements, made during the course of seeking medical 
treatment, are very persuasive and highly probative evidence 
that the disability existed prior to service.  More important 
is a medical consensus, i.e., opinions from Dr. J.L.P., M.D., 
in October 1997, Dr. T.S., M.D., in April 1998, Dr. J.W.A., 
M.D. in March 2006, and Dr. E.R.E., M.D., in July 2006, that 
the veteran's sickle cell disease is a hereditary disease 
that existed prior to his active service.  

Therefore, the medical evidence clearly and unmistakably 
shows that the veteran's sickle cell disease existed prior to 
his entry into service, and the presumption of soundness is 
rebutted.  Hence, the issue is whether active service 
aggravated his preexisting sickle cell disease.

With respect to rebutting the presumption of soundness, 
however, the Board's inquiry does not end with a 
determination that the veteran's sickle cell condition 
clearly and unmistakably preexisted service.  The Board also 
must determine whether service clearly and unmistakably 
aggravated his preexisting sickle cell condition.  To make 
this determination, the Board must consider the veteran's 
service medical records as well as evidence developed after 
service.

The veteran's service medical records fail to provide clear 
and unmistakable evidence that service did not aggravate his 
preexisting sickle cell condition.  During training at Fort 
Benning before active service in March 1966, the veteran 
reported wheezing and shortness of breath after running.  The 
veteran's enlistment examination in April 1966 revealed a 
negative chest x-ray and his physical was essentially normal.  
Service medical records in May 1966 show that the veteran 
complained of arm and leg pain.  At the separation 
examination in August 1966, the veteran also gave a history 
of "swollen or painful joints," hay fever, and asthma.  
Chest x-rays revealed "either some thickening of the minor 
fissure on the right or an old scar in that section of the 
lung."    

The Board finds that the service medical record, overall, 
fails to show clear and unmistakable evidence that service 
did not aggravate his sickle cell condition.  The veteran's 
service medical records, especially the radiological evidence 
at enlistment and separation, could bolster or undermine his 
claim.  Hence, the military physician's lack of clarity falls 
short of satisfying the higher burden of clear and 
unmistakable evidence.

Post-service private medical records show that the veteran 
sought treatment for pain in his right thigh for two days in 
March 1969.  He gave a history of muscle cramps for years.  
In September 1969, the veteran complained of cramps in his 
legs.  A private physician provided a diagnosis for sickle 
cell.  Following laboratory testing at Pinellas County Health 
Department in January 1974, the veteran received a diagnosis 
of sickle cell disease.

VA outpatient treatment records from October to November 1984 
note the veteran had pain crises since age 12 with recurrent 
pain in the left hip and leg, as well as muscle cramps.  The 
veteran also reported mild crises about once per year

A review of the post-service medical record shows there are 
four opinions (including one VA) in favor and three opinions 
(including two VA) against aggravation of the veteran's 
sickle cell condition during service.  Due to these 
conflicting medical opinions regarding whether there was 
aggravation, the Board finds that the evidence does satisfy 
the higher evidentiary standard required by clear and 
unmistakable standard.

In October 1997, Dr. J.F.O, M.D., a specialist in internal 
medicine and hematology/oncology noted that the "veteran was 
in the service and apparently, he was sick after heavy 
exertion and apparently hospitalized."  Dr. J.F.O. opined 
that:

It is possible that with [the veteran's] 
hemoglobinopathy and increased amount of exercise 
that [he] may have developed increased sickling, 
and that this may have produced some worsening of 
his sickle cell disease, and some degree of 
illness and perhaps infection in the lungs 
associated with the sickle cell anemia and the 
increased activity.  This has been previously 
documented in the literature.

In an October 1997 letter, Dr. J.L.P., M.D., a specialist in 
medical oncology and hematology noted that the veteran had a 
double heterozygous hemoglobin S and hemoglobin C disease 
that was a genetic disease that he had had since birth.  Dr. 
J.L.P. opined that:

The [veteran] was in the military in the 1960s.  
He had problems with recurrent muscle pain as well 
as dyspnea on exertion while in the military.  
Certainly I would suspect that these symptoms were 
related to the sickle cell disease.  I would 
suspect that the vigorous exercise that he 
performed while in the military could have 
contributed to some deterioration of his disease.

The Board remanded the case in September 1996 for an opinion 
by a VA specialist in hemoglobinopathy.  In April 1998, the 
examiner opined that:

I do not believe that [the veteran] had any 
permanent aggravation or progression of his 
hemoglobin SC disease or any residuals of that due 
to his military service.  Hemoglobin SC disease 
can cause short term irreversible problems.  
However, these are not permanent and have no 
permanent sequelae . . .  This aggravation 
resolved and I do not believe there is any 
residual aggravation or complication of his 
service time on his SC disease.

In July 1999, the Board remanded the case for additional 
expertise to render an equitable disposition in this case 
and requested an IME opinion.  In March 2000, the IME opined 
that the veteran's sickle cell condition did not undergo an 
increase in severity during service.  Indeed, the examiner 
found that any increase in severity was attributable to the 
natural progress of the disease due to his natural aging 
process and continuing venocclusive manifestation of the 
disease.  

In contrast, a VA examiner in April 2000 opined that since 
(1) the veteran had a normal chest x-ray going into service 
and (2) the fact that he had a scar at separation and (3) 
had no episodes of pneumonia (4) coupled with wheezing, 
shortness of breath, and tasting of blood while running 
indicated that exercise is the only source of change in the 
chest x-ray in August 1966.

In addition, a private physician, Dr. E.R.E., M.D., a 
professor emeritus of medicine at the University of Oklahoma 
Health Sciences Center, who reviewed the veteran's entire 
claims file in July 2006, opined that it is more likely than 
not that his hemoglobin sickle cell disease was aggravated 
beyond its normal progression during military service as a 
direct result of military service.  The private physician 
made this determination on the basis that the chest x-ray 
change reflects the veteran's first pulmonary sickling 
thrombotic event, and that it occurred during military 
service.  

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the April 2000 VA examiner and 
July 2006 private physician reviewed the veteran's claims 
file, including the medical evidence in support of his 
claim, before determining that service aggravated his sickle 
cell condition.

Hence, the aforementioned conflicting medical opinions in 
the post-service medical record fail to demonstrate the 
higher burden of clear and unmistakable evidence that the 
disorder was not aggravated.  Consequently, VA must grant 
this claim.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding 
the appeal at this time is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection is granted for residuals of aggravation of 
sickle cell disease.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


